DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the application filed on 11/01/2019.
3.	Claims 1 - 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9 ,14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bollapalli et al. (Pub No: US 2012/ 0307844 A1) in view of Purnadi et al. (Pub No: US 2008/0310599 A1).

Regarding claim 1. Bollapalli teaches a method comprising:
receiving, by a serving call session control function (S-CSCF) of an Internet Protocol Multimedia Subsystem (IMS), a register message for a user equipment (UE) from a proxy call session control function (P-CSCF) of the IMS (Bollapalli [0014] and [0016]  call flow for registering  message for UE as shown in Fig 2 ,  by 
sending, by the S-CSCF , a user profile request associated with the UE to a Home Subscriber Server (HSS) ( Bollapalli [0057]  send a command by the S-CSCF to download the user profile and informing the HSS that  UE is register interpreted as user profile request associated with the UE to a Home Subscriber Server (HSS));
receiving, by the S-CSCF, a user profile answer associated with the UE from the HSS (Bollapalli [0062]   through S-CSCF receive a user profile response interpreted as a user profile answer associated with UE purpose of informing the HSS that UE is now registered and to download the user profile associated with the UE);
sending, by the S-CSCF, a registration confirmation message associated with the UE to the P-CSCF( Bollapalli [0059] S-CSCF transmits a “200 OK” message to the P-CSCF message indicates the success of the REGISTER request to the UE );
Bollapalli does not teach “determining, by the S-CSCF, that the user profile answer includes a priority indicator; and sending by the S-CSCF in response to the determining, a priority message associated with the UE to the P-CSCF.”
However Purnadi teaches determining, by the S-CSCF, that the user profile answer includes a priority indicator (Purnadi [0017] and [0019] P-CSCF communicates with an S-CSCF which download the user profile with the priority indicator which determine an IMS emergency call back message); and sending, by the S-CSCF in response to the determining, a priority message associated with the UE to the P-CSCF  forwards the SIP message to the P-CSCF to determine the highest priority message to assure a successful emergency call back interpreted as a priority message associated with the UE to the P-CSCF).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli by incorporating the teachings of Purnadi. 
Doing so provides a indication that an emergency call back comes from PSAP. The indication can also be an emergency public identifier of the user equipment which is created whenever the user equipment initiates an IMS emergency call message indicating that an emergency call back comes from the PSAP, which should be recognized by the processor of the user equipment. Maintains SIP call and provides session control for the subscribers accessing services within the IMS network.

Regarding claim 6. Bollapalli and Purnadi teach the method of claim 1, and Purnadi further teaches wherein the S-CSCF includes at least a portion of the priority indicator in the priority message (Purnadi [0019] and [0026] priority indicator in the priority message).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bonn by incorporating the teachings of Purnadi. 
Doing so provides a indication that an emergency call back comes from PSAP. The indication can be a string of characters that identifies PSAP as emergency related entity that can be an emergency public identifier of the user equipment which is created whenever the user equipment initiates an IMS emergency call message indicating that an emergency call back comes from the PSAP, which should be recognized by the 

Regarding claim 7. Bollapalli and Purnadi teach the method of claim 1, and Bollapalli further teaches wherein the registration confirmation message is a Session Initiation Protocol (SIP) response message including a “200 OK” response code, and the priority message is a request sent by the S-CSCF using a SIP MESSAGE method (Bollapalli  [0059 ] and [0074] Session Initiation Protocol (SIP)  message transmits a “200 OK” message to the P-CSCF message indicates the success of the REGISTER request to the UE).

Regarding claim 8. Bollapalli and Purnadi teach the method of claim 1, and Purnadi further teaches wherein the user profile request is sent by the S-CSCF to the HSS after the HSS sends the registration confirmation message to the P-CSCF( Purnadi [0029] and [0030] Fig 2, Session Initiation Protocol (SIP) response message including a “200 OK”, SIP ACK message by the S-CSCF, associated with the UE to the P-CSCF interpreted as registration confirmation message associated with the UE to the P-CSCF ), and the priority indicator in the user profile answer reflects changes to a user profile associated with the UE at the HSS that occurred after the UE registered with the IMS(Purnadi [0017],[0019] and [0020] P-CSCF communicates with an S-CSCF which determine by user profile message with the priority indicator interpreted as answer reflects changes to a user profile associated with the UE at the HSS that occurred after the UE registered with the IMS).

Doing so provides a indication that an emergency call back comes from PSAP. The indication can also be an emergency public identifier of the user equipment which is created whenever the user equipment initiates an IMS emergency call message indicating that an emergency call back comes from the PSAP, which should be recognized by the processor of the user equipment. Maintains SIP call and provides session control for the subscribers accessing services within the IMS network.

Regarding claim 9. Bollapalli teaches a serving call session control function (S-CSCF) of an Internet Protocol Multimedia Subsystem (IMS), comprising:
 one or more processors ( Bollapalli [0070]  Fig 1,  processor ) 
memory storing computer-executable instructions that, when executed by the one or more processors, cause the S-CSCF to perform operations ( Bollapalli [0070]  Fig 1,  memory with processor ) comprising:
receiving a register message for a user equipment (UE) from a proxy call session control function (P-CSCF) of the IMS( Bollapalli [0014] and [0016] , call flow for registering  message for UE as shown in Fig 2 ,  when receiving call by a serving call session control function (S-CSCF) of IMS , include a message for a user equipment (UE) from a proxy call session control function (P-CSCF));
sending a user profile request associated with the UE to a Home Subscriber Server (HSS) ( Bollapalli [0057]  send a command by the S-CSCF to download the user 
receiving a user profile answer associated with the UE from the HSS(Bollapalli [0062]   through S-CSCF receive a user profile response interpreted as a user profile answer associated with UE purpose of informing the HSS that UE is now registered and to download the user profile associated with the UE).
sending a registration confirmation message associated with the UE to the P-CSCF( Bollapalli [0059 ] S-CSCF transmits a “200 OK” message to the P-CSCF message indicates the success of the REGISTER request to the UE);
Bonn does not teach determining that the user profile answer includes a priority indicator; and sending, in response to the determining, a priority message associated with the UE to the P-CSCF.”
However Purnadi teaches determining that the user profile answer includes a priority indicator(Purnadi [0019[0020] P-CSCF communicates with an S-CSCF which determine by user profile message with the priority indicator); and sending, in response to the determining, a priority message associated with the UE to the P-CSCF(Purnadi [0028] S-CSCF forwards the SIP message to the P-CSCF to determine the highest priority message to assure a successful emergency call back interpreted as a priority message associated with the UE to the P-CSCF) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli by incorporating the teachings of Purnadi. 
Doing so provides a indication that an emergency call back comes from PSAP. The indication can also be an emergency public identifier of the user equipment which is 

Regarding claim 14. Bollapalli and Purnadi teach the S-CSCF of claim 9, and Purnadi further teaches wherein at least a portion of the priority indicator is included in the priority message(Purnadi [0019] and [0026] priority indicator in the priority message).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli by incorporating the teachings of Purnadi. 
Doing so provides a indication that an emergency call back comes from PSAP. The indication can also be an emergency public identifier of the user equipment which is created whenever the user equipment initiates an IMS emergency call message indicating that an emergency call back comes from the PSAP, which should be recognized by the processor of the user equipment. Maintains SIP call and provides session control for the subscribers accessing services within the IMS network.

Regarding claim 15. Bollapalli and Purnadi teach the S-CSCF of claim 9, and Bollapalli further teaches wherein the registration confirmation message is a Session Initiation Protocol (SIP) response message including a “200 OK” response code, and the priority message is a request sent using a SIP MESSAGE method( Bollapalli  [0059] and [0074] Session Initiation Protocol (SIP)  message 

Regarding claim 16. Bollapalli teaches one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors (Bollapalli [0070]  Fig 1,  memory with processor)  of a serving call session control function (S-CSCF) of an Internet Protocol Multimedia Subsystem (IMS) , cause the S-CSCF to perform operations comprising: receiving a register message for a user equipment (UE) from a proxy call session control function (P-CSCF) of the IMS( Bollapalli [0014] and [0016] , call flow for registering  message for UE as shown in Fig 2 ,  when receiving call by a serving call session control function (S-CSCF) of IMS , include a message for a user equipment (UE) from a proxy call session control function (P-CSCF));
sending a user profile request associated with the UE to a Home Subscriber Server (HSS) ( Bollapalli [0057]  send a command by the S-CSCF to download the user profile and informing the HSS that  UE is register interpreted as user profile request associated with the UE to a Home Subscriber Server (HSS));
receiving a user profile answer associated with the UE from the HSS(Bollapalli [0062]   through S-CSCF receive a user profile response interpreted as a user profile answer associated with UE purpose of informing the HSS that UE is now registered and to download the user profile associated with the UE); and
sending a registration confirmation message associated with the UE to the P-CSCF( Bollapalli [0059 ] S-CSCF transmits a “200 OK” message to the P-CSCF message indicates the success of the REGISTER request to the UE); 
Bonn does not “determining that the user profile answer includes a priority indicator; and sending, in response to the determining, a priority message associated with the UE to the P-CSCF.”
However Purnadi teaches determining that the user profile answer includes a priority indicator(Purnadi [0019] and [0020] P-CSCF communicates with an S-CSCF which determine by user profile message with the priority indicator); and sending, in response to the determining, a priority message associated with the UE to the P-CSCF(Purnadi [0028] S-CSCF forwards the SIP message to the P-CSCF to determine the highest priority message to assure a successful emergency call back interpreted as a priority message associated with the UE to the P-CSCF) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli by incorporating the teachings of Purnadi. 
Doing so provides a indication that an emergency call back comes from PSAP. The indication can also be an emergency public identifier of the user equipment which is created whenever the user equipment initiates an IMS emergency call message indicating that an emergency call back comes from the PSAP, which should be recognized by the processor of the user equipment. Maintains SIP call and provides session control for the subscribers accessing services within the IMS network.


Regarding claim 20. Bollapalli and Purnadi teach the one or more non-transitory computer-readable media of claim 16, and Purnadi further teaches wherein at least a portion of the priority indicator is included in the priority message((Purnadi [0019][0026] priority indicator in the priority message).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli by incorporating the teachings of Purnadi. 
Doing so provides a indication that an emergency call back comes from PSAP. The indication can also be an emergency public identifier of the user equipment which is created whenever the user equipment initiates an IMS emergency call message indicating that an emergency call back comes from the PSAP, which should be recognized by the processor of the user equipment. Maintains SIP call and provides session control for the subscribers accessing services within the IMS network.

Claims 2- 5, 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bollapalli et al. (Pub No: US 2012/ 0307844 A1) in view of Purnadi et al. (Pub No: US 2008/0310599 A1) in further view of Bonn et al.
(Patent No: US 10292197 B1).

Regarding claim 2. Bollapalli and Purnadi teach the method of claim 1, and
Bollapalli and Purnadi do not teach wherein the priority indicator indicates that a user associated with the UE is a Wireless Priority Service (WPS) user
However Bonn further teaches wherein the priority indicator indicates that a user associated with the UE is a Wireless Priority Service (WPS) user (Bonn col 3,  line 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli and Purnadi by incorporating the teachings of Bonn.  Doing so federally-administered services that provide priority access for authorized users of various agencies. Calls placed through GETS and WPS should receive priority over standard calls, enabling communication even during heavy network congestion.

Regarding claim 3. Bollapalli and Purnadi teach the method of claim 1, and
Bollapalli and Purnadi do not teach wherein the determining comprises: finding, by the S-CSCF, a service priority level value in the user profile answer; and determining, by the S-CSCF, that the service priority level value matches a predetermined priority trigger value associated with a priority user type
However Bonn teaches wherein the determining comprises: finding, by the S-CSCF, a service priority level value in the user profile answer (Bonn, col 4, line 23 – 49 and col 4, line 45-51 a user profile answer associated by the S-CSCF as shown in Figure 3 with service priority level value); and determining, by the S-CSCF, that the service priority level value matches a predetermined priority trigger value associated with a priority user type (Bonn, col 3, line 51 – 65 and col 4, line 1-13. service priority level value matches a predetermined priority value).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli and Purnadi by incorporating the teachings of 

Regarding claim 4. Bollapalli and Purnadi teach the method of claim 1, and Bollapalli and Purnadi do not teach wherein the priority indicator identifies at least one of a service priority level value associated with a user associated with the UE.
However Bonn further teaches wherein the priority indicator identifies at least one of a service priority level value associated with a user associated with the UE (Bonn, col 3, line 51 – 65 and col 4, line 1-13. service priority level associated with UE).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli and Purnadi by incorporating the teachings of Bonn. Doing so PCRF is configured to receive the credit control request and responsively determine that the priority wireless communication device has a priority modification requirement, generate modified priority data for the priority wireless communication device based on the priority modification requirement, and transfer a credit control answer with the modified priority data to the P-GW.

Regarding claim 5. Bollapalli, Purnadi and Bonn teach the method of claim 4, and Bonn further teaches comprising inserting, by the S-CSCF, the at least one of the service priority level value in the priority message(Bonn, col 3, line 51 – 65 and col 4, line 1-13. service priority level associated with message).


Regarding claim 10. Bollapalli and Purnadi teach the S-CSCF of claim 9. 
Bollapalli and Purnadi do not teach wherein the priority indicator indicates that a user associated with the UE is a Wireless Priority Service (WPS) user
However Bonn further teaches wherein the priority indicator indicates that a user associated with the UE is a Wireless Priority Service (WPS) user (Bonn col 3 line 22 - 27, a prioritized device UE associated with a high-priority user with a Wireless Priority Service (WPS) ) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli and Purnadi by incorporating the teachings of Bonn.  Doing so federally-administered services that provide priority access for authorized users of various agencies. Calls placed through GETS and WPS should receive priority over standard calls, enabling communication even during heavy network congestion.

Regarding claim 11. Bollapalli and Purnadi teach the S-CSCF of claim 9, and 

However Bonn teaches wherein the determining comprises: finding, by the S-CSCF, a service priority level value in the user profile answer (Bonn, col 4, line 23 – 49 and col 4, line 45-51 a user profile answer associated by the S-CSCF as shown in Figure 3 with service priority level value); and determining, by the S-CSCF, that the service priority level value matches a predetermined priority trigger value associated with a priority user type (Bonn, col 3, line 51 – 65 and col 4, line 1-13. service priority level value matches a predetermined priority value).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli and Purnadi by incorporating the teachings of Bonn.  Doing so QoS/ARP will be modified to have the pre-emption vulnerability, pre-emption capability, and priority level set to a priority service (PS) QoS/ARP based on the user priority level retrieved from the SPR. The PCRF then provides a Credit Control Answer with the modified QoS/ARP to the P-GW.

Regarding claim 12. Bollapalli and Purnadi teach the S-CSCF of claim 9, 
and Bollapalli and Purnadi do not teach wherein the priority indicator identifies at least one of a service priority level value associated with a user associated with the UE.
wherein the priority indicator identifies at least one of a service priority level value associated with a user associated with the UE (Bonn, col 3, line 51 – 65 and col 4, line 1-13. service priority level associated with UE).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli and Purnadi by incorporating the teachings of Bonn. Doing so PCRF is configured to receive the credit control request and responsively determine that the priority wireless communication device has a priority modification requirement, generate modified priority data for the priority wireless communication device based on the priority modification requirement, and transfer a credit control answer with the modified priority data to the P-GW.

Regarding claim 13. Bollapalli, Purnadi and Bonn teach the S-CSCF of claim 12, and Bonn further teaches comprising inserting the at least one of the service priority level value in the priority message (Bonn, col 3, line 51 – 65 and col 4, line 1-13. service priority level associated with message).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli and Purnadi by incorporating the teachings of Bonn. Doing so PCRF is configured to receive the credit control request and responsively determine that the priority wireless communication device has a priority modification requirement, generate modified priority data for the priority wireless communication device based on the priority modification requirement, and transfer a credit control answer with the modified priority data to the P-GW.


Regarding claim 17. Bollapalli and Purnadi teach the one or more non-transitory computer-readable media of claim 16.
Bollapalli and Purnadi do not teach wherein the priority indicator indicates that a user associated with the UE is a Wireless Priority Service (WPS) user
However Bonn further teaches wherein the priority indicator indicates that a user associated with the UE is a Wireless Priority Service (WPS) user (Bonn col 3 line 22 - 27, a prioritized device UE associated with a high-priority user with a Wireless Priority Service (WPS) ) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli and Purnadi by incorporating the teachings of Bonn.  Doing so federally-administered services that provide priority access for authorized users of various agencies. Calls placed through GETS and WPS should receive priority over standard calls, enabling communication even during heavy network congestion.

Regarding claim 18. Bollapalli and Purnadi teach the one or more non-transitory computer-readable media of claim 16, and  Bollapalli and Purnadi do not teach wherein the determining comprises: finding, by the S-CSCF, a service priority level value in the user profile answer; and determining, by the S-CSCF, that the service priority level value matches a predetermined priority trigger value associated with a priority user type
However Bonn teaches wherein the determining comprises: finding, by the S-CSCF, a service priority level value in the user profile answer (Bonn, col 4, line 23 – 49 and determining, by the S-CSCF, that the service priority level value matches a predetermined priority trigger value associated with a priority user type (Bonn, col 3, line 51 – 65 and col 4, line 1-13. service priority level value matches a predetermined priority value).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli and Purnadi by incorporating the teachings of Bonn.  Doing so QoS/ARP will be modified to have the pre-emption vulnerability, pre-emption capability, and priority level set to a priority service (PS) QoS/ARP based on the user priority level retrieved from the SPR. The PCRF then provides a Credit Control Answer with the modified QoS/ARP to the P-GW

Regarding claim 19. Bollapalli and Purnadi teach the one or more non-transitory computer-readable media of claim 16, and Bollapalli and Purnadi do not teach wherein the priority indicator identifies at least one of a service priority level value associated with a user associated with the UE.
However Bonn further teaches wherein the priority indicator identifies at least one of a service priority level value associated with a user associated with the UE (Bonn, col 3, line 51 – 65 and col 4, line 1-13. service priority level associated with UE).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bollapalli and Purnadi by incorporating the teachings of Bonn. Doing so PCRF is configured to receive the credit control request and responsively determine that the priority wireless communication device has a priority 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455